Exhibit 10.15

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made and entered into effective as
of January 12, 2004 by and between Scott C. Taylor (the “Executive”) and Phoenix
Technologies Ltd., a Delaware corporation (the “Company”).

 

RECITALS

 

A. Management of the Company believes that it is in the best interest of the
Company and its stockholders to provide the Executive with certain severance
benefits should Executive’s employment with the Company terminate under certain
circumstances. Such benefits will provide Executive with enhanced financial
security and with sufficient incentive and encouragement for Executive to remain
with the Company.

 

B. To accomplish the foregoing objectives, the Company will, upon execution of
this Agreement by the parties, agree to the terms provided herein.

 

C. Certain capitalized terms used in the Agreement are defined in Section 7
below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Executive by the Company, the parties agree as
follows:

 

  1. Duties and Scope of Employment. The Company currently employs Executive as
Vice President, General Counsel and Secretary. The Executive shall comply with
and be bound by the Company’s operating policies, procedures and practices from
time to time in effect during his employment. Executive shall continue to devote
his full time, skill and attention to his duties and responsibilities, and shall
perform them faithfully, diligently and competently, and the Executive shall use
his best efforts to further the business of the Company and its affiliated
entities.

 

  2. Base Compensation. The Company shall continue to pay Executive as
compensation for his services a base salary in accordance with normal Company
payroll practices (“Base Compensation”). The Base Compensation may be increased
from time to time, in which case the “Base Compensation” will refer to the base
salary earned by Executive at the time in question.

 

  3. Executive Benefits. The Executive shall be eligible to participate in the
employee benefit plans and executive compensation programs maintained by the
Company applicable to other key executives of the Company, including (without
limitation) retirement plans, savings or profit-sharing plans, stock options,
incentive or other bonus plans, life, disability, health, accident and other
insurance programs, paid vacations, and similar plans or programs, subject in
each case to the generally applicable terms and conditions of the applicable
plan or program in question and to the sole determination of the Board or any
committee administering such plan or program.



--------------------------------------------------------------------------------

  (a) Stock Option Grants. Executive will receive an annual grant of stock
options during the term of this Agreement in a manner and under terms that are
consistent with grants made to other executives of the Company.

 

  (b) Bonus Eligibility and Payment. Executive is currently eligible to receive
a bonus based on application of the terms of the executive bonus plan (i.e. if
the Company fails to meet minimum financial objectives or Executive fails to
complete personal objectives under the plan, no bonus will be paid). Such bonus,
if any, will be paid to Executive at approximately the same time other Company
Executives receive their bonuses.

 

  4. Term of Agreement. The terms of this Agreement shall terminate on the date
that all obligations of the parties hereunder have been satisfied. A termination
of the terms of this Agreement pursuant to this Section shall be effective for
all purposes.

 

  5. Severance Benefits.

 

  (a) Termination Not for Cause. If the Company terminates Executive’s
employment for any reason other than Cause, or terminates Executive by
Constructive Termination as defined in this Agreement, the Executive shall be
entitled to receive the following severance benefits:

 

  (i) Severance Payments.

 

  (1) Guaranteed Severance Payments. Subject to Executive entering into a
Release of Claims (in a form substantially similar to the release of claims
attached as Exhibit A), Executive shall be entitled to receive severance
payments for six (6) months from the date of termination at Executive’s then
current base salary, which may be greater than, but will not be less than the
Base Compensation (the “Guaranteed Severance Payment”). The Guaranteed Severance
Payment will be paid to Executive in accordance with the Company’s standard
payroll practices.

 

  (2) Pro Rata Bonus. Upon termination, Executive will also be entitled to
receive a pro rata portion of his then current targeted bonus for the fiscal
year following his termination, if bonuses are paid to other Executives. Payment
will be determined as described in Section 3(b) above.



--------------------------------------------------------------------------------

  (ii) Medical Benefits. The Company, at the Company’s sole expense, shall
provide Executive (and, if applicable, his eligible dependents) with the same
level of health coverage and benefits as in effect for Executive (and, if
applicable, his eligible dependents) on the day immediately preceding the day of
the Executive’s termination of employment (the “Company-Paid Coverage”);
provided, however, that (i) Executive and each eligible dependent constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended (collectively, “Qualified Beneficiaries”); (ii) each
Qualified Beneficiary elects continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA; and (iii) if the health coverage is no
longer offered by the Company to its current employees, then the Company shall
be under no obligation to continue the existing coverage for Executive (and, if
applicable, his eligible dependents). Such Company-Paid Coverage shall continue
in effect for each Qualified Beneficiary until the earlier of (i) the Qualified
Beneficiary is no longer eligible to receive continuation coverage under COBRA,
or (ii) six (6) months following termination of employment pursuant to Section
5(a).

 

  (iii) Change in Control. In the event the Company undergoes a Change in
Control, or other material event in that the Company or Key Executive’s position
undergoes a material change as a result of the material event, Key Executive’s
stock options will accelerate vesting such that that portion of Key Executive’s
stock options that should have vested during the first year of Key Executive’s
employment, will immediately vest. If there is an inconsistency between this
Agreement and the Company’s Stock Option Plan or a Stock Option Agreement, the
terms of this Agreement shall prevail.

 

  (b) Voluntary Resignation; Termination For Cause. If the Executive voluntarily
resigns from the Company, or if the Company terminates the Executive’s
employment for Cause, then the Executive shall not be entitled to receive
severance or other benefits pursuant to this Agreement. However, Executive shall
remain eligible for other benefits (if any) as may then be available under the
Company’s then existing policies or required by law at the time of Executive’s
termination.

 

  (c) Disability; Death. If the Company terminates the Executive’s employment as
a result of the Executive’s Disability or if the Executive’s employment
terminates due to the death of the Executive, then the Executive shall not be
entitled to receive severance or other benefits pursuant to this Agreement.
However, Executive shall remain eligible for other benefits (if any) as may be
available under the Company’s then existing policies or required by law at the
time of Executive’s termination or death.



--------------------------------------------------------------------------------

  6. Covenants Not to Compete and Not to Solicit.

 

  (a) Upon the termination of the Executive’s employment with the Company
pursuant to Section 5(a) and for a period of eighteen (18) months thereafter,
Executive agrees that he shall not, on his own behalf, or as owner, manager,
advisor, principal, agent, partner, consultant, director, officer, stockholder,
or employee of any business entity, or otherwise in any territory in which the
Company is actively engaged in business (i) open or operate any business which
is in competition with any business of the Company, (ii) act as an employee,
agent, advisor or consultant or any competitor of the Company, (iii) solicit or
accept business from any of the Company’s competitors, (iv) take any action to
or do anything reasonably intended to divert business from the Company or
influence or attempt to influence any existing customers of the Company to cease
doing business with the Company or to alter its business relationship with the
Company, or (v) take any action or do anything reasonably intended to influence
any suppliers of the Company to cease doing business with the Company or to
alter its business relationship with the Company. Executive further covenants
and agrees that he will not for himself or on behalf of any other person,
partnership, firm, association or corporation in any territory served by the
Company, directly or indirectly solicit or accept business from any of the
Company’s existing customers for the purchase or sale of products or services of
a like kind to those sold or provided the Company. The foregoing covenant shall
not be deemed to prohibit Executive from acquiring an investment not more than
one percent (1%) of the capital stock of a competing business, whose stock is
traded on a national securities exchange or through the automated quotation
system of a registered securities association.

 

  (b) Upon the termination of the Executive’s employment with the Company
pursuant to Section 5(a) and for a period of eighteen (18) months thereafter,
Executive agrees that he shall not either directly or indirectly solicit,
induce, attempt to hire, recruit, encourage, take away, hire any employee of the
Company or cause any employee of the Company to leave his or her employment
either for Executive or for any other entity or person.

 

  (c) Executive represents that he (i) is familiar with the foregoing covenants
not to compete and not to solicit, and (ii) is fully aware of his obligations
hereunder, including, without limitation, the reasonableness of the length of
time, scope and geographic coverage of these covenants.

 

  (d) Company will respond within two weeks to any written request by Executive
to exclude a particular company or business entity from the scope of this
Section 6. Company will not unreasonably deny such a request. The parties agree
that a passive financial investment by Executive in a third party will not
constitute competition within the scope of this Section 6.



--------------------------------------------------------------------------------

  7. Definition of Certain Terms. The following terms referred to in the
Agreement shall have the following meanings for the purposes of this Agreement
only:

 

  (a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Executive in connection with his responsibilities as an Executive and intended
to result in substantial personal enrichment of the Executive, (ii) conviction
of a felony that is injurious to the Company, (iii) a willful act by the
Executive which constitutes gross misconduct and which results in material
injury to the Company, and (iv) continued violations by the Executive of the
Executive’s obligations under Section 1 of this Agreement that are demonstrably
willful and deliberate on the Executive’s part after which describes the basis
for the Company’s belief that the Executive has not substantially performed his
duties.

 

  (b) Constructive Termination. “Constructive Termination” shall mean any of the
following: (i) any material reduction in compensation, including bonus, unless
such a reduction is applied to all members of the Company’s executive officers
or members of the Chief Executive’s staff; (ii) reduction of Executive’s title
or (iii) material reduction in Executive’s responsibilities.

 

  (c) Disability. “Disability” shall mean that Executive has been unable to
perform his duties under this Agreement as the result of his incapacity due to
physical or mental illness, and such inability, at least ninety (90) days after
its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least 30 days’ written notice by the Company of its intention
to terminate the Executive’s employment. In the event that the Executive resumes
the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

 

  (d) Change in Control. “Change in Control” means the occurrence of any of the
following:

 

  (i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

 

  (ii) The sale, transfer or other disposition of all or substantially all of
the Company’s assets:



--------------------------------------------------------------------------------

  (iii) Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 20% of the total
voting power represented by the Company’s then outstanding voting securities.
For purposes of this Paragraph (iii), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act but shall
exclude:

 

  (A) A trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a subsidiary of the Company;

 

  (B) A corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company.

 

  8. Successors.

 

  (a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase. Lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets which executes and
delivers the assumption agreement described in this Section or which becomes
bound by the terms of this Agreement by operation of law.

 

  (b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.

 

  9. Notice.

 

  (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address that he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.



--------------------------------------------------------------------------------

  (b) Notice of Termination. Any termination by the Company for Cause shall be
communicated by a notice of termination to the Executive given in accordance
with Section 9(a) of this Agreement. Such notice shall indicate the specific
termination provision in the Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 15 days after the giving of such notice).

 

  10. Arbitration.

 

  (a) The Company and Executive agree that any dispute or controversy arising
out of, relating to, or in connection with this Agreement, the interpretation,
validity, construction, performance, breach, or termination hereof, or any of
the matters herein released shall be settled by binding arbitration to be held
in Santa Clara County, California in accordance with the national Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

  (b) The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. Executive hereby consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the Parties are participants.

 

  (c) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH
OR TERMINATION THEREOF, OR ANY OF THE MATTERS HEREIN TO BINDING ARBITRATION, AND
THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THIS SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS.

 

  11. Miscellaneous Provisions.

 

  (a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.



--------------------------------------------------------------------------------

  (b) Whole Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in its entirety
any and all prior undertakings and agreements of the Company and Executive with
respect to the subject matter hereof.

 

  (c) Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws but not the
choice of law rules of the State of California.

 

  (d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

  (e) No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 11(e) shall be void.

 

  (f) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

  (g) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

PHOENIX TECHNOLOGIES LTD.        EXECUTIVE

 

--------------------------------------------------------------------------------

      

 

--------------------------------------------------------------------------------

By:    Randall Bolten        Scott C. Taylor      Sr. Vice President and Chief
Financial Officer         



--------------------------------------------------------------------------------

Exhibit A

 

In consideration for Executive accepting the benefits under his Severance
Agreement dated ____________, Executive agrees to release Company of all claims
arising from his employment as set forth below.

 

Employee hereby forever waives for himself, his attorneys, heirs, executors,
administrators, successors and assigns any claims against Phoenix, including its
subsidiaries, affiliates, insurers, shareholders, officers, directors and
employees (the “Parties Released”), for any action, loss, expense or any damages
arising from any occurrence from the beginning of time until the date of the
signing of this Agreement and arising or in any way resulting from Employee’s
employment with Phoenix or the termination thereof. The only exceptions to the
above waiver are claims by Employee under any worker’s compensation or
unemployment statutes and any right arising under this Agreement. Employee
represents that he has no current intention to assert any claim on any basis
against the Parties Released. Phoenix releases its claims on intellectual
property created by Employee after the date of execution of this Agreement.

 

In the event of breach of this Agreement by Phoenix, Employee’s exclusive remedy
for such breach shall be limited to the enforcement of the terms of this
Agreement.

 

COMPANY:   PHOENIX TECHNOLOGIES LTD.    

 

--------------------------------------------------------------------------------

    By:     Title: EXECUTIVE:   [name]    

 

--------------------------------------------------------------------------------

    Signature